Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0277310 (hereinafter referred as “Okeljas”), in view of US 6187200 (hereinafter referred as “Yamamura”).
Regarding claims 1-6, claim 1 is drafted in Jepson format (refer MPEP 2129.III). Therefore, the limitations preceding “wherein the improvement comprises:” is taken as an implied admission that the subject matter of “operating a reverse osmosis separation system, the system having a first stage and a second stage, the first and second stages, each having (i) at least one reverse osmosis membrane, and (ii) a feed stream inlet for a feed stream, a permeate stream outlet for a permeate stream, and a concentrate stream outlet for a concentrate stream, wherein the feed stream inlet of the second stage is coupled to the concentrate stream outlet of the first stage, the feed stream entering the first stage is pressurized to a first pressure and the feed stream entering the second stage is pressurized to a second pressure, and the second pressure is greater than the first pressure” is the prior work of another. 
Okeljas teaches a reverse osmosis system (fig. 6) comprising a first stage (220), a second stage (230), a first pressure exchanger (304), and a second pressure exchanger (302). Okeljas teaches that each of the pressure exchanger comprises a 
Okeljas also teaches providing a controller controlling output of the pumps and discloses providing a VFD to adjust amount of boost produced by the pumps [0045]-[0053]. Therefore, Okeljas indicates the system is capable of controlling pressure and flow to achieve desired filtration performance. The limitations “the first pressure and the second pressure are configured so that flux of the permeate streams of the first stage and the second stage has a spatial variance that is minimized” and “wherein the spatial variance is within a designated amount of a minimum value of the spatial variance” are reciting a manner of operating the system and does not impart additional structure to the system of claim 1. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.
Yamamura teaches operating a RO separation system having a first stage and a second stage, wherein the first stage comprises a first RO module (2) and the second stage comprises a second RO module (8), each of the first and second stage has a feed stream inlet, a permeate outlet and a concentrate outlet (See fig. 1), the feed stream inlet of the second module (8) is connected to the concentrate stream outlet of the first module (2) (See fig. 1), the feed stream entering the first module having a pressure that is less than the pressure of the feed stream entering the second module (C6/L47-60), and a pressure exchanger (5) associated with the first and second stages is configured to recover energy from the second stage concentrate stream (See fig. 1). Yamamura further teaches that each of the RO modules comprises one or more RO membrane elements (C6/L25-29). Yamamura also discloses that effective RO membrane area of a module unit is in the range of 20-80% of that of the preceding module unit. One of ordinary skill in the art would have had a reasonable expectation of success in providing greater number of membrane elements in the first stage module compared to the second stage module in order to provide greater membrane surface area in the first stage. 
Furthermore, Yamamura teaches that outflow rate of each of the stage is controlled by controlling number of RO units in each of the module in each stage and pressure applied to the feed of each stage (C8/L38-64). Therefore Yamamura teaches configuring the first and second pressure to control output of each of the stages. Okeljas and Yamamura are analogous inventions in the art of reverse osmosis systems. Selecting number of RO membranes in the first and second stage of Oklejas would have been an obvious matter of choice to one of ordinary skill in the art because In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 7-9, modified Okeljas teaches limitations of claim 1 as set forth above. Yamamura teaches that “For the purposes of this invention, plural reverse osmosis membrane module units may be used, but there are no limitations on the number of such units as described above. However, the number of module units should preferably be two or three when cost reduction is important. When reverse osmosis membrane module units are installed at multistage, the flow rate of concentrate relative to that of feed water decreases at each stage. If all stages have the same number of module units, the flow rate of feed water to each module decreases from one stage to next and concentration polarization becomes more likely to occur. Thus, the number of modules in the units at each stage should be decreased from one stage to next to prevent the feed water flow rate to one module from becoming extremely small. For a plant comprising reverse osmosis membrane modules installed at multistage, good results will be obtained when the number of modules at each stage is in the range of 40-60% of that at the preceding stage. For the same reason, the outflow rate should also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PRANAV N PATEL/
Primary Examiner, Art Unit 1777